Per Guriam.

The union records, whether in the possession of the union officials or of Weinstein, the accountant, are subject to subpoena. However, the possession by the accountant Weinstein of Ryan’s personal records, including the accountant’s work sheets based thereon, is deemed to be, in law, possession by Ryan himself. This relates to Ryan’s right to invoke the constitutional protection against self incrimination, not to privilege between attorney and client (8 Wigmore on Evidence [3d ed.], § 2307). Section 353 of the Civil Practice Act may also apply to some or all of these personal records and work sheets while in the hands of the accountant (see LeLong v. Siebrecht, 196 App. Div. 74; Hollien v. Kaye, 194 Misc. 821; 8 Wigmore on Evidence [3d ed.], § 2300a). In our opinion, reading section 631 of the Civil Practice Act as a whole, under the circumstances of this case, the final order before us of a court of record affecting appellant's substantial rights, is appealable. The order appealed from should be modified accordingly, so as to grant the application with respect to the subpcena directed to and served upon Weinstein, the certified public accountant, to the extent that it calls for the production of any of Ryan’s personal papers and the accountant’s work sheets thereon. Settle order.